DETAILED ACTION
Applicant has amended claims 1, 8, 15 in the filed amendment on 10/17/2022.  Claims 1-20 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in new ground of rejection.
In addition, Eber teaches the claimed limitations:
“receive a request to create a tenant schema within a database” as  in response to receipt of the forwarded message 214, sends a container creation and service binding request 218 to a container management component 220. The container management component 220 create a new instance container for the new tenant (fig. 2, paragraphs 29-30) in a database 112 e.g., creation of a main (static) database container 110 in a database 112 (paragraph 23).  The newly created container for new tenant includes artifacts such as tables, views, or stored procedures (paragraphs 21-23). 
In another way, shown in fig. 4, receiving an onboarding request for a tenant, at 406, a service instance is created, for the tenant, in response to the onboarding request. The service instance can be a container that is to include a database schema (paragraph 51). 
The message 214 or the onboarding request is represented as a request.  The created container for tenant that includes artifacts such as tables, views, or stored procedures is represented as a tenant schema. 
In particularly: 
In a second stage (2), the application module 203a sends a message 210 to an instance manager 212 to request creation of a new container for the new tenant and a service binding for the new container. The instance manager 212 forwards the message 210 (as a forwarded message 216) to a service broker 216 to request a new container including service binding. The service broker 216, in response to receipt of the forwarded message 214, sends a container creation and service binding request 218 to a container management component 220. The container management component 220 creates a new instance container 222 for the new tenant (paragraph 29).
For an application 102, an application router 103 can route application requests from clients 104 (including a client 104a) to application modules 106a, 106b, and 106c. A deploy service 108 can deploy the application 102, with the deployment including creation of a main (static) database container 110 in a database 112.  The main database container 110 can be or include a database schema, for example, or some other type of service instance (paragraph 23),
“ wherein the database includes one or more tenant schemas associated with one or more tenants” as  wherein the database 112 can include more than two instance containers associated with one or more tenants (paragraphs 23, 29, 39).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 6, 8, 13, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al (or hereinafter “Eber”) (US 20210182251), in view of Salas et al (or hereinafter “Salas”) (US 7089297) and Wisman et al (or hereinafter “Wi”) (US 20160357985)
As to claim 1, Eber teaches a system, comprising: 
a memory; and a processor in communication with the memory, wherein the processor is configured to” as a memory; and a processor in communication with the memory, wherein the processor is configured to (paragraphs 55, 62):
 “receive a request to create a tenant schema within a database” as  in response to receipt of the forwarded message 214, sends a container creation and service binding request 218 to a container management component 220. The container management component 220 create a new instance container for the new tenant (fig. 2, paragraphs 29-30) in a database 112 e.g., a deploy service 108 can deploy the application 102, with the deployment including creation of a main (static) database container 110 in a database 112 (paragraph 23).  The newly created container for new tenant includes artifacts such as tables, views, or stored procedures (paragraphs 21-23). 
In another way, shown in fig. 4, receiving an onboarding request for a tenant, at 406, a service instance is created, for the tenant, in response to the onboarding request. The service instance can be a container that is to include a database schema (paragraph 51). 
The message 214 or the onboarding request is represented as a request.  The created container for tenant that includes artifacts such as tables, views, or stored procedures is represented as a tenant schema. 
In particularly: 
The server instance 204 of the deployer application can deploy content in response to an onboarding request. For example, as illustrated in a first stage (1), a tenant onboarding component  can send an onboarding request message 207 for a new tenant to the application module 203a (paragraph 28).
The application module 203a sends a message 210 to an instance manager 212 to request creation of a new container for the new tenant and a service binding for the new container. The instance manager 212 forwards the message 210 (as a forwarded message 216) to a service broker 216 to request a new container including service binding. The service broker 216, in response to receipt of the forwarded message 214, sends a container creation and service binding request 218 to a container management component 220. The container management component 220 creates a new instance container 222 for the new tenant (fig. 2, paragraph 29).
Fig. 4, receiving an onboarding request for a tenant, at 406, a service instance is created, for the tenant, in response to the onboarding request. The service instance can be a container that is to include a database schema (paragraph 51).
For an application 102, an application router 103 can route application requests from clients 104 (including a client 104a) to application modules 106a, 106b, and 106c. A deploy service 108 can deploy the application 102, with the deployment including creation of a main (static) database container 110 in a database 112.  The main database container 110 can be a database schema (fig. 2, paragraph 23).
The above information shows that the system receives message 214 or the onboarding request to create the database container 110 in a database 112 is represented as receiving a request to create a tenant schema within a database. Remark: the term “within” means “in” (Distionary: Merriam_Webster”),
 “ wherein the database includes one or more tenant schemas associated with one or more tenants” as  wherein the database 112 can include more than two instance containers associated with one or more tenants (paragraphs 23, 29, 39);
 “create the tenant schema associated with a tenant of the one or more tenants” as  create a instance container associated with a tenant of the one or more tenants (paragraphs 29-30, 51).  The newly created container for new tenant includes artifacts such as tables, views, or stored procedures (paragraphs 21-23). The instance container for tenant is represented as the tenant schema.
In particularly:  fig. 4, receiving an onboarding request for a tenant, at 406, a service instance is created, for the tenant, in response to the onboarding request. The service instance can be a container that is to include a database schema (paragraph 51).
For example, in response to receipt of the forwarded message 214, sends a container creation and service binding request 218 to a container management component 220. The container management component 220 create a new instance container 222 for the new tenant within a database 112 (fig. 2, paragraphs 23, 29-30).  The newly created container for new tenant includes artifacts such as tables, views, or stored procedures (paragraphs 21-23). 
 The message 214 or the onboarding request is represented as a request.  The tenant container or the service instance that includes database schema for tenant is represented as a tenant schema,
“wherein the tenant schema is empty” as with a multi-tenancy application, each tenant may have a different database schema.  When a new tenant onboards to the system, a new schema can be created, at runtime, by the instance manager.  When the new tenant onboards, a new, empty container can be created for the new tenant.  The empty container does not initially have database structures or artifacts such as tables, views, or stored procedures.  Artifacts can be dynamically created in the newly created container, after a schema has been created in the database container (paragraph 21-23).  The tenant container that is represented as the tenant schema is empty.
Eber does not explicitly teach the claimed limitations:
determine whether the database includes a template schema, wherein the template schema includes a current state of each of the one or more tenant schemas on the database; and 
upon determining the template schema exists, send a command to the database to copy the template schema to the tenant schema associated with the tenant.  
Salas teaches the claimed limitations:
“determine whether the database includes a template schema and 
upon determining the template schema exists, send a command to the database to copy the template schema to the tenant schema associated with the tenant” as searching a profile of an account  in a registry as a database; and upon the profile of an account is found, answer yes as send command to the profile copy program to copy a profile to current user profile as tenant schema associated with user as tenant (fig. 3, abstract, col. 11, lines 20-55). 
The profile of an account is represented as template schema. The profile copy program is not the database.
In particularly, using the username specified in the domain name-username combination, the profile copier program searches (312) the registry of the resource 104(1) for profiles associated with the same username but different domains (col. 11, lines 20-25). For each profile that was found, the program asks the user whether he wishes to copy that profile into the current profile.  If the user answers yes to any of the profiles, then the program copies (324) that profile into the current profile (col. 11, lines 30-50).
Eber and Salas disclose a method for generating tenant schema.  These references are in the same field of application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Salas’s teaching to Eber’s system in order to enable the network to recognize the resource, and further to create a user account on the network to enable a user to log on to the network using the resource.
Wi teaches the claimed limitations:
“tenant schema” as engagement record for tenant John doe as tenant schema;
“the template schema” as the engagement table 126 as template schema (fig. 1, paragraph 25);
“the database” as the database 104 (fig. 1);
“ wherein the template schema includes a current state of each of the one or more tenant schemas on the database” as the engagement table 126 that is related to an account object in database 104 includes  current touch protected:  yes or no of each of one or more tenant records on database (figs. 1, 5-6, paragraphs 25, 36-37).  For example, current touch protected of engagement record for tenant John doe is yes and current touch protected of engagement record for Jane doe is yes (fig. 5, paragraphs 49- 50).
The current touch protected:  yes or no each of tenant records is represented as a current state of each of the one or more tenant schemas.  The one or more tenant records is represented as one or more tenant schemas.  The engagement table 126 that is associated with account object (paragraph 33) is represented as the template schema).
Eber and Wi disclose a method for generating tenant schema.  These references are in the same field of application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Wi’s teaching to Eber’s system in order to protect tenant records from modifying without permission and further to allow multi-tenant database that is shared between multiple tenants safety.

Claim 8 has the same claimed limitation subject matter as discussed in claim 1; thus claim 8 is rejected under the same reason as discussed in claim 1.

Claim 15 has the same claimed limitation subject matter as discussed in claim 1; thus claim 15 is rejected under the same reason as discussed in claim 1.  In addition, Eber teaches a non-transitory machine readable medium storing code, which when executed by a processor is configured to: (paragraphs 55, 62).

	Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eber in view of Wi and Salas and further in view of Campbell (or hereinafter “Campbell”) (US 20120102095). 
	As to claims 2, 9, 16, Eber does not explicitly teach the claimed limitation wherein the processor is further configured to: upon determining the database lacks the template schema, migrate a new schema to use as the template schema or
	wherein the code, when executed by a processor, is further configured to: upon determining the database lacks the template schema, migrate a new schema to use as the template schema.
	Campbell teaches the client device is configured to: upon determining cache does not include copy of the schema 208, sending the schema 208 to use the schema 208 as schema to identify a template module that corresponds to the type and a level of the content resource types and content resource objects of the dataset (paragraphs 60-61).  The schema 208 is not new schema.  Wi teaches  engagement record that is created is represented as a new schema (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Campbell’s teaching and Wi’s teaching to Eber’s system in order to enable less-experienced admins to quickly and cheaply configure the server system to present different information for different types of search results and further to provide the cached copy of the current context object's template module to the client application  in response to the template request.
		
	Claims 3, 6, 10, 13, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eber in view of Wi and Salas and further in view of  Campbell and Eberlein et al (or hereinafter “Eberlein”) (US 20190018874).
As to claim 3, 10, 17, Eber does not explicitly teach the claimed limitation, wherein migration comprises recording a state of migrations of other tenant schemas on the database to resolve a state of the template schema. 
Eberlein teaches modification flag or materialization flag of migrations of tables e.g., for every table that is copied to the local tenant schema, a materialization flag and modification flag may be maintained to facilitate access on a database or to facilitate administration of the tenant database (paragraphs 38, 59).  Modification flag or materialization flag of migrations of tables is represented as a state of migrations of other tenant schemas on the database. Salas teaches the status of profile is resolved (col. 11, lines 5-20).  Wi teaches “the template schema” as the engagement table 126 (fig. 1, paragraph 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Wi’s teaching and Eberlein’s teaching to Eber’s system in order to optimize the upgrade of an application working with copy-on-access to reduce operations to materialized tables and further to indicate that the content is no longer the content of the table in the default schema. 

As to claims 6, 13, 20, Eber does not explicitly teach the claimed limitation “wherein the database is a structured query language (SQL) database”.  Eberlein teaches  structured query language (SQL) database (paragraphs 35, 37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Eberlein’s teaching to Eber’s system in order to optimize the upgrade of an application working with copy-on-access to reduce operations to materialized tables and further to indicate that the content is no longer the content of the table in the default schema. 	

	Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eber in view of Wi and Salas and further in view of Campbell  and Olivier et al (or hereinafter “Olivier”) (US 20170034313)
As to claims 4, 11, 18, Eber does not explicitly teach the claimed limitation” wherein the processor is further configured to: update the template schema with migration changes applied to other tenant schemas in the database”.  
Olivier teaches update local profile database as template schema with migration changes applied to existing member profiles as tenant schemas in a database 122 (figs. 1-2, paragraphs 46-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Olivier’s teaching to Eber’s system in order to find one or more user profiles satisfying a provided input search query and further to increase the likelihood that a relevant or desired search result is obtained. 

	Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eber in view of Wi and Salas and further in view of Campbell and Trumbull et al (or hereinafter “Trumbull”) (US 20140095432).
As to claims 4, 11, 18, Eber does not explicitly teach the claimed limitation” wherein the processor is further configured to: update the template schema with migration changes applied to other tenant schemas in the database”.  
Trumbull teaches to synchronize the temporary database with the second database, the processor may be configured to apply changes specified in first transaction logs of the temporary database as template schema to each transaction in second transaction logs of the second database instance in the order that the transactions appear in the first transaction logs (paragraph 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Trumbull’s teaching to Eber’s system in order to produce the modified schema element in the other schema and further to upgrade the applications to add new features, which may involve changing the structure of the data that is stored.

 
	Claims 5, 12, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Eber in view of Wi and Salas and further in view of Nesmyanovich et al (or hereinafter “Ne”) (US 20110219046).
	As to claims 5, 12, 19, Eber does not explicitly teach the claimed limitation “wherein the template schema includes tables corresponding to each schema stored within the database”.  Ne teaches template schema e.g., template 206  includes template objects 12 ( fig. 1) as tables corresponding to tenant schema stored within the database 202 (paragraphs 26, 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ne’s teaching to Eber’s system in order to  keep all logical associations between tenants and their objects and maintains secure separation of the data elements corresponding to each tenant and further to maintain proper data manipulation and security, so that each tenant has access only to its own data and is restricted from accessing other tenants' data.

	Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Eber in view of Wi and Salas and further in view of DVINOV et al (or hereinafter “Dvi”) (US 20190236184).
As to claims 7, 14, Eber does not explicitly teach the claimed limitation “ wherein a tenant is a group a users having common access and common privileges to the database. 
Dvi teaches a tenant is a group a users having common access and common privileges to the database (paragraphs 112, 122). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Dvi’s teaching to Eber’s system in order to  access the desired information from the one or more multi-tenant database 746 and/or system data storage in SQL format, and further to independently update the system kernel and tenant-specific applications and schemas, with virtually no risk of one affecting the others.

	Claims 1-2, 6, 8-9, 13, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al (or hereinafter “Eber”) (US 20210182251), in view of Becker (US 20090327311) and Wisman et al (or hereinafter “Wi”) (US 20160357985)
As to claim 1, Eber teaches a system, comprising: 
a memory; and a processor in communication with the memory, wherein the processor is configured to” as a memory; and a processor in communication with the memory, wherein the processor is configured to (paragraphs 55, 62):
“receive a request to create a tenant schema within a database” as  in response to receipt of the forwarded message 214, sends a container creation and service binding request 218 to a container management component 220. The container management component 220 create a new instance container for the new tenant (fig. 2, paragraphs 29-30) in a database 112 e.g., a deploy service 108 can deploy the application 102, with the deployment including creation of a main (static) database container 110 in a database 112 (paragraph 23).  The newly created container for new tenant includes artifacts such as tables, views, or stored procedures (paragraphs 21-23). 
In another way, shown in fig. 4, receiving an onboarding request for a tenant, at 406, a service instance is created, for the tenant, in response to the onboarding request. The service instance can be a container that is to include a database schema (paragraph 51). 
The message 214 or the onboarding request is represented as a request.  The created container for tenant that includes artifacts such as tables, views, or stored procedures is represented as a tenant schema. 
In particularly: 
The server instance 204 of the deployer application can deploy content in response to an onboarding request. For example, as illustrated in a first stage (1), a tenant onboarding component  can send an onboarding request message 207 for a new tenant to the application module 203a (paragraph 28).
The application module 203a sends a message 210 to an instance manager 212 to request creation of a new container for the new tenant and a service binding for the new container. The instance manager 212 forwards the message 210 (as a forwarded message 216) to a service broker 216 to request a new container including service binding. The service broker 216, in response to receipt of the forwarded message 214, sends a container creation and service binding request 218 to a container management component 220. The container management component 220 creates a new instance container 222 for the new tenant (fig. 2, paragraph 29).
Fig. 4, receiving an onboarding request for a tenant, at 406, a service instance is created, for the tenant, in response to the onboarding request. The service instance can be a container that is to include a database schema (paragraph 51).
For an application 102, an application router 103 can route application requests from clients 104 (including a client 104a) to application modules 106a, 106b, and 106c. A deploy service 108 can deploy the application 102, with the deployment including creation of a main (static) database container 110 in a database 112.  The main database container 110 can be a database schema (fig. 2, paragraph 23).
The above information shows that the system receives message 214 or the onboarding request to create the database container 110 in a database 112 is represented as receiving a request to create a tenant schema within a database. Remark: the term “within” means “in” (Distionary: Merriam_Webster”),
 “ wherein the database includes one or more tenant schemas associated with one or more tenants” as  wherein the database 112 can include more than two instance containers associated with one or more tenants (paragraphs 23, 29, 39);
 “create the tenant schema associated with a tenant of the one or more tenants” as  create a instance container associated with a tenant of the one or more tenants (paragraphs 29-30, 51).  The newly created container for new tenant includes artifacts such as tables, views, or stored procedures (paragraphs 21-23). The instance container for tenant is represented as the tenant schema.
In particularly:  fig. 4, receiving an onboarding request for a tenant, at 406, a service instance is created, for the tenant, in response to the onboarding request. The service instance can be a container that is to include a database schema (paragraph 51).
For example, in response to receipt of the forwarded message 214, sends a container creation and service binding request 218 to a container management component 220. The container management component 220 create a new instance container 222 for the new tenant within a database 112 (fig. 2, paragraphs 23, 29-30).  The newly created container for new tenant includes artifacts such as tables, views, or stored procedures (paragraphs 21-23). 
 The message 214 or the onboarding request is represented as a request.  The tenant container or the service instance that includes database schema for tenant is represented as a tenant schema,
“wherein the tenant schema is empty” as with a multi-tenancy application, each tenant may have a different database schema.  When a new tenant onboards to the system, a new schema can be created, at runtime, by the instance manager.  When the new tenant onboards, a new, empty container can be created for the new tenant.  The empty container does not initially have database structures or artifacts such as tables, views, or stored procedures.  Artifacts can be dynamically created in the newly created container, after a schema has been created in the database container (paragraph 21-23).  The tenant container that is represented as the tenant schema is empty.
Eber does not explicitly teach the claimed limitations:
determine whether the database includes a template schema, wherein the template schema includes a current state of each of the one or more tenant schemas on the database; and 
upon determining the template schema exists, send a command to the database to copy the template schema to the tenant schema associated with the tenant.  
Becker teaches the claimed limitations:
 “determine whether the database includes a template schema” as  determine which table link 225 of the database 212 is related to the requested data structure name based on look up table 1150, as shown in FIG. 11B (S. 1315). The table link 225 and lookup table 1150 are stored in databases 212, 222 (figs. 13, paragraphs 11-112); and
“upon determining the template schema exists, send a command to the database to copy the template schema to the tenant schema associated with the tenant” as upon determining the requested data structure name exists e.g., related with the table link 225 based on the look up table 1150, transmit a request as a command to the database 212 to send the requested data structure name as requested in the query  to the tenant database 222 as tenant schema associated with a tenant (paragraphs 111-114).  The requested data structure name is not template schema.
Eber and Becker disclose a method for generating tenant schema.  These references are in the same field of application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Becker’s teaching to Eber’s system in order to  quickly backup or recover data greatly increase the reliability of client data, to provide the new tenant with a processing environment suited to the tenant's particular hosting requirements, to create tenant-specific data structures that are populated with data particular to the new tenant, and further to  migrate an operating environment from an existing account into a new account.
Wi teaches the claimed limitations:
the template schema; wherein the template schema includes a current state of each of the one or more tenant schemas on the database (as the engagement table 126 in database 104 includes  current touch protected:  yes or no of each of one or more tenant records on database (figs. 1, 5-6, paragraphs 25, 36-37).  For example, current touch protected of engagement record for tenant John doe is yes and current touch protected of engagement record for Jane doe is yes (fig. 5, paragraphs 49- 50).
The current touch protected:  yes or no each of tenant records is represented as a current state of each of the one or more tenant schemas.  The one or more tenant records is represented as one or more tenant schemas.  The engagement table 126 is represented as the template schema).
Eber and Wi disclose a method for generating tenant schema.  These references are in the same field of application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Wi’s teaching to Eber’s system in order to protect tenant records from modifying without protection and further to allow multi-tenant database that is shared between multiple tenants safety.

As to claims 6, 13, 20, Eber and Becker teach the claimed limitation “wherein the database is a structured query language (SQL) database” as structured query language (SQL) database (Becker: paragraph 111).

Claim 8 has the same claimed limitation subject matter as discussed in claim 1; thus claim 8 is rejected under the same reason as discussed in claim 1.

Claim 15 has the same claimed limitation subject matter as discussed in claim 1; thus claim 15 is rejected under the same reason as discussed in claim 1.  In addition, Eber teaches a non-transitory machine readable medium storing code, which when executed by a processor is configured to: (paragraphs 55, 62).

	Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eber in view of Becker and Wi and further in view of Campbell (or hereinafter “Campbell”) (US 20120102095). 
	As to claims 2, 9, 16, Eber does not explicitly teach the claimed limitation “wherein the processor is further configured to: upon determining the database lacks the template schema, migrate a new schema to use as the template schema or
	wherein the code, when executed by a processor, is further configured to: upon determining the database lacks the template schema, migrate a new schema to use as the template schema”.
	Campbell teaches the client device is configured to: upon determining cache does not include copy of the schema 208, sending the schema 208 to use the schema 208 as schema to identify a template module that corresponds to the type and a level of the content resource types and content resource objects of the dataset (Campbell: paragraphs 60-61).  The schema 208 is not new schema.  Becker teaches a new schema is generated and is called tenant template 808 (Becker: paragraph 94, 96).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Becker’s teaching and Campbell’s teaching to Eber’s system in order to provide the cached copy of the current context object's template module to the client application 110 in response to the template request quickly and further to enable less-experienced admins to quickly and cheaply configure the server system to present different information for different types of search results.

		Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eber in view of Becker and Wi and further in view of Eberlein et al (or hereinafter “Eberlein”) (US 20190018874).
As to claim 3, 10, 17, Eber does not explicitly teach the claimed limitation, wherein migration comprises recording a state of migrations of other tenant schemas on the database to resolve a state of the template schema. 
Eberlein teaches modification flag or materialization flag of migrations of tables e.g., for every table that is copied to the local tenant schema, a materialization flag and modification flag may be maintained to facilitate access on a database or to facilitate administration of the tenant database (paragraphs 38, 59).  Modification flag or materialization flag of migrations of tables is represented as a state of migrations of other tenant schemas on the database. Becker teaches limitation “template schema” template schema (paragraph 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Becker’s teaching and Eberlein’s teaching to Eber’s system in order to optimize the upgrade of an application working with copy-on-access to reduce operations to materialized tables and further to indicate that the content is no longer the content of the table in the default schema. 

	Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eber in view of Becker and Wi and further in view of Trumbull et al (or hereinafter “Trumbull”) (US 20140095432).
As to claims 4, 11, 18, Eber does not explicitly teach the claimed limitation” wherein the processor is further configured to: update the template schema with migration changes applied to other tenant schemas in the database”.  
Becker teaches send a query to the tenant database to retrieve data (paragraphs 11-112, 114) or copy tenant template 808 as template schema ti template database 806 associated with a tenant (fig. 8A, paragraph 97).  Trumbull teaches to synchronize the temporary database with the second database, the processor may be configured to apply changes specified in first transaction logs of the temporary database to each transaction in second transaction logs of the second database instance in the order that the transactions appear in the first transaction logs (paragraph 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Trumbull’s teaching and Becker’s teaching to Eber’s system in order to produce the modified schema element in the other schema and further to upgrade the applications to add new features, which may involve changing the structure of the data that is stored.

	Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eber in view of Becker and Wi and further in view of Olivier et al (or hereinafter “Olivier”) (US 20170034313)
As to claims 4, 11, 18, Eber does not explicitly teach the claimed limitation” wherein the processor is further configured to: update the template schema with migration changes applied to other tenant schemas in the database”.  
Becker teaches send a query to the tenant database to retrieve data (paragraphs 11-112, 114) or copy tenant template 808 as template schema ti template database 806 associated with a tenant (fig. 8A, paragraph 97).  Olivier teaches update local profile database with migration changes applied to existing member profiles in a database 122 (figs. 1-2, paragraphs 46-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Olivier’s teaching and Becker’s teaching to Eber’s system in order to find one or more user profiles satisfying a provided input search query and further to increase the likelihood that a relevant or desired search result is obtained. 
 
	Claims 5, 12, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Eber in view of Becker and Wi and further in view of Nesmyanovich et al (or hereinafter “Ne”) (US 20110219046).
	As to claims 5, 12, 19, Eber does not explicitly teach the claimed limitation “wherein the template schema includes tables corresponding to each schema stored within the database”. 
	Becker teaches template schema (paragraph 111).  Ne teaches template schema e.g., template 206  includes template objects 12 ( fig. 1) as tables corresponding to tenant schema stored within the database 202 (paragraphs 26, 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Becker’s teaching and Ne’s teaching to Eber’s system in order to  keep all logical associations between tenants and their objects and maintains secure separation of the data elements corresponding to each tenant and further to maintain proper data manipulation and security, so that each tenant has access only to its own data and is restricted from accessing other tenants' data.

	Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Eber in view of Becker and Wi and further in view of DVINOV et al (or hereinafter “Dvi”) (US 20190236184).
As to claims 7, 14, Eber does not explicitly teach the claimed limitation “ wherein a tenant is a group a users having common access and common privileges to the database. 
Becker teaches FIG. 1A, each of tenant stations 130A, 130B may include at least one tenant terminal 132A, 132B enabling users 134A, 134B to access provider 110 (paragraph 39).   Dvi teaches a tenant is a group a users having common access and common privileges to the database (paragraphs 112, 122). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Becker’s teaching and Dvi’s teaching to Eber’s system in order to  access the desired information from the one or more multi-tenant database 746 and/or system data storage in SQL format, and further to independently update the system kernel and tenant-specific applications and schemas, with virtually no risk of one affecting the others.






	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169